Exhibit 10.34

 
NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE EXERCISABLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”),
OR APPLICABLE STATE SECURITIES LAWS.  THE SECURITIES MAY NOT BE OFFERED FOR
SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE
REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT, OR (B) AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS OR BLUE SKY LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL
REASONABLY SATISFACTORY TO THE COMPANY.  NOTWITHSTANDING THE FOREGOING, THE
SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER
LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.  NO REPRESENTATION IS
MADE BY THE ISSUER AS TO THE AVAILABILITY OF THE EXEMPTION PROVIDED BY RULE 144
UNDER THE SECURITIES ACT FOR RESALES OF THESE SECURITIES.
 
CYTORI THERAPEUTICS, INC.
 
WARRANT TO PURCHASE COMMON STOCK
 

     
Warrant No. ___
  
Original Issue Date: _________, 2008

 
Cytori Therapeutics, Inc., a Delaware corporation (the “Company”), hereby
certifies that, for value received, [_______________] or its permitted
registered assigns (the “Holder”), is entitled to purchase from the Company up
to a total of [_____________ (__________)] shares of common stock, $0.001 par
value per share (the “Common Stock”), of the Company (each such share, a
“Warrant Share” and all such shares, the “Warrant Shares”) at an exercise price
per share equal to $8.50 per share (as adjusted from time to time as provided in
Section 9 herein, the “Exercise Price”), at any time and from time to time after
the date that is six months from the date hereof (the “Trigger Date”) and
through and including 5:30 P.M., New York City time, on ____________, 2013 (the
“Expiration Date”), and subject to the following terms and conditions:


This Warrant (this “Warrant”) is one of a series of similar warrants issued
pursuant to that certain Securities Purchase Agreement, dated August 7, 2008, by
and among the Company and the Purchasers identified therein (the “Purchase
Agreement”).  All such warrants are referred to herein, collectively, as the
“Warrants.”
 
1.           Definitions. In addition to the terms defined elsewhere in this
Warrant, capitalized terms that are not otherwise defined herein have the
meanings given to such terms in the Purchase Agreement.
  
2.            Registration of Warrants.  The Company shall register this
Warrant, upon records to be maintained by the Company for that purpose (the
“Warrant Register”), in the name of the record Holder (which shall include the
initial Holder or, as the case may be, any registered assignee to which this
Warrant is permissibly assigned hereunder) from time to time.  The Company may
deem and treat the registered Holder of this Warrant as the absolute owner
hereof for the purpose of any exercise hereof or any distribution to the Holder,
and for all other purposes, absent actual notice to the contrary.
 
 
 

--------------------------------------------------------------------------------

 
 
3.           Registration of Transfers. Subject to the restrictions on transfer
set forth in Section 4.1 of the Purchase Agreement and compliance with all
applicable securities laws, the Company shall register the transfer of all or
any portion of this Warrant in the Warrant Register, upon surrender of this
Warrant, with the Form of Assignment attached as Schedule 2 hereto duly
completed and signed, to the Company’s transfer agent or to the Company at its
address specified in the Purchase Agreement and (x) delivery, at the request of
the Company, of an opinion of counsel reasonably satisfactory to the Company to
the effect that the transfer of such portion of this Warrant may be made
pursuant to an available exemption from the registration requirements of the
Securities Act and all applicable state securities or blue sky laws and (y)
delivery by the transferee of a written statement to the Company certifying that
the transferee is an “accredited investor” as defined in Rule 501(a) under the
Securities Act and making the representations and certifications set forth in
Section 3.2(b), (c), (d) and (f) of the Purchase Agreement, to the Company at
its address specified in the Purchase Agreement. Upon any such registration or
transfer, a new warrant to purchase Common Stock in substantially the form of
this Warrant (any such new warrant, a “New Warrant”) evidencing the portion of
this Warrant so transferred shall be issued to the transferee, and a New Warrant
evidencing the remaining portion of this Warrant not so transferred, if any,
shall be issued to the transferring Holder. The acceptance of the New Warrant by
the transferee thereof shall be deemed the acceptance by such transferee of all
of the rights and obligations in respect of the New Warrant that the Holder has
in respect of this Warrant. The Company shall prepare, issue and deliver at its
own expense any New Warrant under this Section 3.
 
4.           Exercise and Duration of Warrant.
 
(a)           All or any part of this Warrant shall be exercisable by the
registered Holder in any manner permitted by Section 10 of this Warrant at any
time and from time to time on or after the Trigger Date and through and
including 5:30 P.M. New York City time, on the Expiration Date. At 5:30 P.M.,
New York City time, on the Expiration Date, the portion of this Warrant not
exercised prior thereto shall be and become void and of no value and this
Warrant shall be terminated and no longer outstanding.


(b)           The Holder may exercise this Warrant by delivering to the Company
(i) an exercise notice, in the form attached as Schedule 1 hereto (the “Exercise
Notice”), completed and duly signed,  and (ii) payment of the Exercise Price for
the number of Warrant Shares as to which this Warrant is being exercised (which
may take the form of a “cashless exercise” if so indicated in the Exercise
Notice and if a “cashless exercise” may occur at such time pursuant to Section
10 below), and the date such items are delivered to the Company (as determined
in accordance with the notice provisions hereof) is an “Exercise Date.” The
delivery by (or on behalf of) the Holder of the Exercise Notice and the
applicable Exercise Price as provided above shall constitute the Holder’s
certification to the Company that its representations contained in Section
3.2(b), (c), (d) and (f) of the Purchase Agreement are true and correct as of
the Exercise Date as if remade in their entirety (or, in the case of any
transferee Holder that is not a party to the Purchase Agreement, such transferee
Holder’s certification to the Company that such representations are true and
correct as to such assignee Holder as of the Exercise Date).  The Holder shall
not be required to deliver the original Warrant in order to effect an exercise
hereunder, but if it is not so delivered then such exercise shall constitute an
agreement by the Holder to deliver the original Warrant to the Company as soon
as practicable thereafter.  Execution and delivery of the Exercise Notice shall
have the same effect as cancellation of the original Warrant and issuance of a
New Warrant evidencing the right to purchase the remaining number of Warrant
Shares.
 
 
 

--------------------------------------------------------------------------------

 
 
 5.           Delivery of Warrant Shares.
 
(a)           Upon exercise of this Warrant, the Company shall promptly (but in
no event later than three Trading Days after the Exercise Date) issue or cause
to be issued and cause to be delivered to or upon the written order of the
Holder and in such name or names as the Holder may designate (provided that, if
the Registration Statement is not effective and the Holder directs the Company
to deliver a certificate for the Warrant Shares in a name other than that of the
Holder or an Affiliate of the Holder, it shall deliver to the Company on the
Exercise Date an opinion of counsel reasonably satisfactory to the Company to
the effect that the issuance of such Warrant Shares in such other name may be
made pursuant to an available exemption from the registration requirements of
the Securities Act and all applicable state securities or blue sky laws), (i) a
certificate for the Warrant Shares issuable upon such exercise, free of
restrictive legends, or (ii) an electronic delivery of the Warrant Shares to the
Holder’s account at the Depository Trust Company (“DTC”) or a similar
organization, unless in the case of clause (i) and (ii) a registration statement
covering the resale of the Warrant Shares and naming the Holder as a selling
stockholder thereunder is not then effective or the Warrant Shares are not
freely transferable without restriction under Rule 144 by Holders who are not
affiliates of the Company, in which case such Holder shall receive a certificate
for the Warrant Shares issuable upon such exercise with appropriate restrictive
legends.  The Holder, or any Person permissibly so designated by the Holder to
receive Warrant Shares, shall be deemed to have become the holder of record of
such Warrant Shares as of the Exercise Date.  If the Warrant Shares are to be
issued free of all restrictive legends, the Company shall, upon the written
request of the Holder, use its reasonable best efforts to deliver, or cause to
be delivered, Warrant Shares hereunder electronically through The Depository
Trust Company or another established clearing corporation performing similar
functions, if available; provided, that, the Company may, but will not be
required to, change its transfer agent if its current transfer agent cannot
deliver Warrant Shares electronically through such a clearing corporation.
 
(b)            If by the close of the third Trading Day after delivery of an
Exercise Notice and the payment of the aggregate exercise price in any manner
permitted by Section 10 of this Warrant, the Company fails to deliver to the
Holder a certificate representing the required number of Warrant Shares in the
manner required pursuant to Section 5(a), and if after such third Trading Day
and prior to the receipt of such Warrant Shares, the Holder purchases (in an
open market transaction or otherwise) shares of Common Stock to deliver in
satisfaction of a sale by the Holder of the Warrant Shares which the Holder
anticipated receiving upon such exercise (a “Buy-In”), then the Company shall,
within three (3) Trading Days after the Holder’s request and in the Holder’s
sole discretion, either (1) pay in cash to the Holder an amount equal to the
Holder’s total purchase price (including brokerage commissions, if any) for the
shares of Common Stock so purchased (the “Buy-In Price”), at which point the
Company’s obligation to deliver such certificate (and to issue such Warrant
Shares) shall terminate or (2) promptly honor its obligation to deliver to the
Holder a certificate or certificates representing such Warrant Shares and pay
cash to the Holder in an amount equal to the excess (if any) of the Buy-In Price
over the product of (A) such number of Warrant Shares, times (B) the closing bid
price of a share of Common Stock on the Exercise Date.
 
(c)           To the extent permitted by law, the Company’s obligations to issue
and deliver Warrant Shares in accordance with the terms hereof are absolute and
unconditional, irrespective of any action or inaction by the Holder to enforce
the same, any waiver or consent with respect to any provision hereof, the
recovery of any judgment against any Person or any action to enforce the same,
or any setoff, counterclaim, recoupment, limitation or termination, or any
breach or alleged breach by the Holder or any other Person of any obligation to
the Company or any
 
 
 

--------------------------------------------------------------------------------

 
 
violation or alleged violation of law by the Holder or any other Person, and
irrespective of any other circumstance that might otherwise limit such
obligation of the Company to the Holder in connection with the issuance of
Warrant Shares. Nothing herein shall limit the Holder’s right to pursue any
other remedies available to it hereunder, at law or in equity including, without
limitation, a decree of specific performance and/or injunctive relief with
respect to the Company’s failure to timely deliver certificates representing
shares of Common Stock upon exercise of the Warrant as required pursuant to the
terms hereof.
 
6.           Charges, Taxes and Expenses. Issuance and delivery of certificates
for shares of Common Stock upon exercise of this Warrant shall be made without
charge to the Holder for any issue or transfer tax, transfer agent fee or other
incidental tax or expense in respect of the issuance of such certificates, all
of which taxes and expenses shall be paid by the Company; provided, however,
that the Company shall not be required to pay any tax that may be payable in
respect of any transfer involved in the registration of any certificates for
Warrant Shares or the Warrants in a name other than that of the Holder or an
Affiliate thereof. The Holder shall be responsible for all other tax liability
that may arise as a result of holding or transferring this Warrant or receiving
Warrant Shares upon exercise hereof.
 
7.           Replacement of Warrant.  If this Warrant is mutilated, lost, stolen
or destroyed, the Company shall issue or cause to be issued in exchange and
substitution for and upon cancellation hereof, or in lieu of and substitution
for this Warrant, a New Warrant, but only upon receipt of evidence reasonably
satisfactory to the Company of such loss, theft or destruction (in such case)
and, in each case, a customary and reasonable indemnity and surety bond, if
requested by the Company. Applicants for a New Warrant under such circumstances
shall also comply with such other reasonable regulations and procedures and pay
such other reasonable third-party costs as the Company may prescribe. If a New
Warrant is requested as a result of a mutilation of this Warrant, then the
Holder shall deliver such mutilated Warrant to the Company as a condition
precedent to the Company’s obligation to issue the New Warrant.
 
8.           Reservation of Warrant Shares. The Company covenants that it will
at all times reserve and keep available out of the aggregate of its authorized
but unissued and otherwise unreserved Common Stock, solely for the purpose of
enabling it to issue Warrant Shares upon exercise of this Warrant as herein
provided, the number of Warrant Shares that are then issuable and deliverable
upon the exercise of this entire Warrant, free from preemptive rights or any
other contingent purchase rights of persons other than the Holder (taking into
account the adjustments and restrictions of Section 9). The Company covenants
that all Warrant Shares so issuable and deliverable shall, upon issuance and the
payment of the applicable Exercise Price in accordance with the terms hereof, be
duly and validly authorized, issued and fully paid and nonassessable. The
Company will take all such action as may be reasonably necessary to assure that
such shares of Common Stock may be issued as provided herein without violation
of any applicable law or regulation, or of any requirements of any securities
exchange or automated quotation system upon which the Common Stock may be
listed.
 
9.           Certain Adjustments. The Exercise Price and number of Warrant
Shares issuable upon exercise of this Warrant are subject to adjustment from
time to time as set forth in this Section 9.
 
(a)            Stock Dividends and Splits. If the Company, at any time while
this Warrant is outstanding, (i) pays a stock dividend on its Common Stock or
otherwise makes a distribution on any class of capital stock that is payable in
shares of Common Stock, (ii) subdivides its outstanding shares of Common Stock
into a larger number of shares, or (iii) combines its outstanding shares of
Common Stock into a smaller number of shares, then in each such case the
 
 
 

--------------------------------------------------------------------------------

 
 
Exercise Price shall be multiplied by a fraction, the numerator of which shall
be the number of shares of Common Stock outstanding immediately before such
event and the denominator of which shall be the number of shares of Common Stock
outstanding immediately after such event. Any adjustment made pursuant to clause
(i) of this paragraph shall become effective immediately after the record date
for the determination of stockholders entitled to receive such dividend or
distribution, and any adjustment pursuant to clause (ii) or (iii) of this
paragraph shall become effective immediately after the effective date of such
subdivision or combination.
 
(b)           Pro Rata Distributions.  If the Company, at any time while this
Warrant is outstanding, distributes to all holders of Common Stock for no
consideration (i) evidences of its indebtedness, (ii) any security (other than a
distribution of Common Stock covered by the preceding paragraph) or (iii) rights
or warrants to subscribe for or purchase any security, or (iv) any other asset
(in each case, “Distributed Property”), then, upon any exercise of this Warrant
that occurs after the record date fixed for determination of stockholders
entitled to receive such distribution, the Holder shall be entitled to receive,
in addition to the Warrant Shares otherwise issuable upon such exercise (if
applicable), the Distributed Property that such Holder would have been entitled
to receive in respect of such number of Warrant Shares had the Holder been the
record holder of such Warrant Shares immediately prior to such record date
without regard to any limitation on exercise contained therein.


(c)           Fundamental Transactions. If, at any time while this Warrant is
outstanding (i) the Company effects (A) any merger of the Company with (but not
into) another Person, in which stockholders of the Company immediately prior to
such transaction own less than a majority of the outstanding stock of the
surviving entity, or (B) any merger or consolidation of the Company into another
Person, (ii) the Company effects any sale of all or substantially all of its
assets in one or a series of related transactions, (iii) any tender offer or
exchange offer approved or authorized by the Company’s Board of Directors is
completed pursuant to which holders of at least a majority of the outstanding
Common Stock tender or exchange their shares for other securities, cash or
property, or (iv) the Company effects any reclassification of the Common Stock
or any compulsory share exchange pursuant to which the Common Stock is
effectively converted into or exchanged for other securities, cash or property
(other than as a result of a subdivision or combination of shares of Common
Stock covered by Section 9(a) above) (in any such case, a “Fundamental
Transaction”), then the Holder shall have the right thereafter to receive, upon
exercise of this Warrant, the same amount and kind of securities, cash or
property as it would have been entitled to receive upon the occurrence of such
Fundamental Transaction if it had been, immediately prior to such Fundamental
Transaction, the holder of the number of Warrant Shares then issuable upon
exercise in full of this Warrant without regard to any limitations on exercise
contained herein (the “Alternate Consideration”), and the Holder shall no longer
have the right to receive Warrant Shares upon exercise of this Warrant.  The
Company shall not effect any such Fundamental Transaction unless prior to or
simultaneously with the consummation thereof, any successor to the Company,
surviving entity or the corporation purchasing or otherwise acquiring such
assets or other appropriate corporation or Person shall assume the obligation to
deliver to the Holder, such Alternate Consideration as, in accordance with the
foregoing provisions, the Holder may be entitled to receive, and the other
obligations under this Warrant.  The provisions of this paragraph (c) shall
similarly apply to subsequent transactions analogous of a Fundamental
Transaction type.  Notwithstanding the foregoing, in the event of a Fundamental
Transaction in which the consideration consists of substantially all cash or
securities of a private company, at the request of the Holder delivered before
the 20th day after such Fundamental Transaction, the Company (or the successor
entity) shall purchase this Warrant from the Holder by paying to the Holder,
within five Business Days after such request (or, if later, on the effective
date of the Fundamental Transaction), cash in an amount equal to the Black
 
 
 

--------------------------------------------------------------------------------

 
 
Scholes Value (as defined below) of the remaining unexercised portion of this
Warrant on the date of such Fundamental Transaction.  For purposes hereof,
“Black Scholes Value” means the value of this Warrant based on the Black and
Scholes Option Pricing Model obtained from the “OV” function on
Bloomberg  Financial Markets (“Bloomberg”) determined as of the day immediately
following the public announcement of the applicable Fundamental Transaction and
reflecting (i) a risk-free interest rate corresponding to the U.S. Treasury rate
for a period equal to the remaining term of this Warrant as of such date of
request and (ii) an expected volatility equal to the greater of 50% and the 100
day volatility obtained from the HVT function on Bloomberg.


            (d)           Number of Warrant Shares. Simultaneously with any
adjustment to the Exercise Price pursuant to paragraph (a) and (e) of this
Section 9, the number of Warrant Shares that may be purchased upon exercise of
this Warrant shall be increased or decreased proportionately, so that after such
adjustment the aggregate Exercise Price payable hereunder for the increased or
decreased number of Warrant Shares shall be the same as the aggregate Exercise
Price in effect immediately prior to such adjustment.
 
(e)              Subsequent Equity Sales.
 
(i)    Except as provided in subsection (e)(iii) hereof, if and whenever the
Company shall issue or sell, or is, in accordance with any of subsections
(e)(ii)(l) through (e)(ii)(7) hereof, deemed to have issued or sold, any shares
of Common Stock for no consideration or for a consideration per share less than
the Exercise Price in effect immediately prior to the time of such issue or
sale, then and in each such case (a “Trigger Issuance”) the then-existing
Exercise Price shall be reduced as of the close of business on the effective
date of the Trigger Issuance, to a price determined as follows:


Adjusted Exercise Price = (A x B) + D
            A+C


where


“A” equals the number of shares of Common Stock outstanding, including
Additional Shares of Common Stock (as defined below) deemed to be issued
hereunder, immediately preceding such Trigger Issuance;


“B” equals the Exercise Price in effect immediately preceding such Trigger
Issuance;


“C” equals the number of Additional Shares of Common Stock issued or deemed
issued hereunder as a result of the Trigger Issuance; and


“D” equals the aggregate consideration, if any, received or deemed to be
received by the Company upon such Trigger Issuance;


provided, however, that in no event shall the Exercise Price after giving effect
to such Trigger Issuance be greater than the Exercise Price immediately prior to
such Trigger Issuance.
 
For purposes of this subsection (e), “Additional Shares of Common Stock” shall
mean all shares of Common Stock issued by the Company or deemed to be issued
pursuant to this subsection (e), other than Excluded Issuances (as defined in
subsection (e)(iii) hereof).
 
 
 

--------------------------------------------------------------------------------

 
 
                        (ii)    For purposes of this subsection 9(e), the
following subsections (e)(ii)(l) to (e)(ii)(7) shall also be applicable:
 
                                          (1)    Issuance of Rights or Options.
In case at any time the Company shall in any manner grant (directly and not by
assumption in a merger or otherwise) any warrants or other rights to subscribe
for or to purchase, or any options for the purchase of, Common Stock or any
stock or security convertible into or exchangeable for Common Stock (such
warrants, rights or options being called “Options” and such convertible or
exchangeable stock or securities being called “Convertible Securities”), whether
or not such Options or the right to convert or exchange any such Convertible
Securities are immediately exercisable, and the price per share for which Common
Stock is issuable upon the exercise of such Options or upon the conversion or
exchange of such Convertible Securities (determined by dividing (i) the sum
(which sum shall constitute the applicable consideration) of (x) the total
amount, if any, received or receivable by the Company as consideration for the
granting of such Options, plus (y) the aggregate amount of additional
consideration payable to the Company upon the exercise of all such Options, plus
(z), in the case of such Options that relate to Convertible Securities, the
aggregate amount of additional consideration, if any, payable upon the issue or
sale of such Convertible Securities and upon the conversion or exchange thereof,
by (ii) the total maximum number of shares of Common Stock issuable upon the
exercise of such Options or upon the conversion or exchange of all such
Convertible Securities issuable upon the exercise of such Options) shall be less
than the Exercise Price in effect immediately prior to the time of the granting
of such Options, then the total number of shares of Common Stock issuable upon
the exercise of such Options or upon conversion or exchange of the total amount
of such Convertible Securities issuable upon the exercise of such Options shall
be deemed to have been issued for such price per share as of the date of
granting of such Options or the issuance of such Convertible Securities and
thereafter shall be deemed to be outstanding for purposes of adjusting the
Exercise Price. Except as otherwise provided in subsection 9(e)(ii)(3), no
adjustment of the Exercise Price shall be made upon the actual issue of such
Common Stock or of such Convertible Securities upon exercise of such Options or
upon the actual issue of such Common Stock upon conversion or exchange of such
Convertible Securities.
 
                                          (2)    Issuance of Convertible
Securities. In case the Company shall in any manner issue (directly and not by
assumption in a merger or otherwise) or sell any Convertible Securities, whether
or not the rights to exchange or convert any such Convertible Securities are
immediately exercisable, and the price per share for which Common Stock is
issuable upon such conversion or exchange (determined by dividing (i) the sum
(which sum shall constitute the applicable consideration) of (x) the total
amount received or receivable by the Company as consideration for the issue or
sale of such Convertible Securities, plus (y) the aggregate amount of additional
consideration, if any, payable to the Company upon the conversion or exchange
thereof, by (ii) the total number of shares of Common Stock issuable upon the
conversion or exchange of all such Convertible Securities) shall be less than
the Exercise Price in effect immediately prior to the time of such issue or
sale, then the total maximum number of shares of Common Stock issuable upon
conversion or exchange of all such Convertible Securities shall be deemed to
have been issued for such price per share as of the date of the issue or sale of
such Convertible Securities and thereafter shall be deemed to be outstanding for
purposes of adjusting the Exercise Price, provided that (a) except as otherwise
provided in subsection 9(e)(ii)(3), no adjustment of the Exercise Price shall be
made upon the actual issuance of such Common Stock upon conversion or exchange
of such Convertible Securities and (b) no further adjustment of the Exercise
Price shall be made by reason of the issue or sale of Convertible Securities
upon exercise of any Options to purchase any such Convertible Securities for
which adjustments of the Exercise Price have been made pursuant to the other
 
 
 

--------------------------------------------------------------------------------

 
 
provisions of subsection 9(e). No adjustment pursuant to this Section 9 shall be
made if such adjustment would result in an increase of the Exercise Price then
in effect.
 
 
                                          (3)    Change in Option Price or
Conversion Rate. Upon the happening of any of the following events, namely, if
the purchase price provided for in any Option referred to in
subsection 9(e)(ii)(l) hereof, the additional consideration, if any, payable
upon the conversion or exchange of any Convertible Securities referred to in
subsections 9(e)(ii)(l) or 9(e)(ii)(2), or the rate at which Convertible
Securities referred to in subsections 9(e)(ii)(l) or 9(e)(ii)(2) are convertible
into or exchangeable for Common Stock shall change at any time (including, but
not limited to, changes under or by reason of provisions designed to protect
against dilution), the Exercise Price in effect at the time of such event shall
forthwith be readjusted to the Exercise Price that would have been in effect at
such time had such Options or Convertible Securities still outstanding provided
for such changed purchase price, additional consideration or conversion rate, as
the case may be, at the time initially granted, issued or sold.
 
                                          (4)           Stock
Dividends.  Subject to the provisions of this Section 9(e), in case the Company
shall declare a dividend or make any other distribution upon any stock of the
Company (other than the Common Stock) payable in Common Stock, Options or
Convertible Securities, then any Common Stock, Options or Convertible
Securities, as the case may be, issuable in payment of such dividend or
distribution shall be deemed to have been issued or sold without consideration.
 
(5)    Consideration for Stock.  In case any shares of Common Stock, Options or
Convertible Securities shall be issued or sold for cash, the consideration
received therefor shall be deemed to be the gross amount received by the Company
therefor. In case any shares of Common Stock, Options or Convertible Securities
shall be issued or sold for a consideration other than cash, the amount of the
consideration other than cash received by the Company shall be deemed to be the
fair value of such consideration as determined in good faith by the Board of
Directors of the Company. In case any Options shall be issued in connection with
the issue and sale of other securities of the Company, together comprising one
integral transaction in which no specific consideration is allocated to such
Options by the parties thereto, such Options shall be deemed to have been issued
for such consideration as determined in good faith by the Board of Directors of
the Company. If Common Stock, Options or Convertible Securities shall be issued
or sold by the Company and, in connection therewith, other Options or
Convertible Securities (the “Additional Rights”) are issued, then the
consideration received or deemed to be received by the Company shall be reduced
by the fair market value of the Additional Rights (as determined using the
Black-Scholes option pricing model or another method mutually agreed to by the
Company and the Holder). The Board of Directors of the Company shall respond
promptly, in writing, to an inquiry by the Holder as to the fair market value of
the Additional Rights. In the event that the Board of Directors of the Company
and the Holder are unable to agree upon the fair market value of the Additional
Rights, the Company and the Holder shall jointly select an appraiser who is
experienced in such matters. The decision of such appraiser shall be final and
conclusive, and the cost of such appraiser shall be borne evenly by the Company
and the Holder.
 
(6)           Record Date.  In case the Company shall take a record of the
holders of its Common Stock for the purpose of entitling them (i) to receive a
dividend or other distribution payable in Common Stock, Options or Convertible
Securities or (ii) to subscribe for or purchase Common Stock, Options or
Convertible Securities, then such record date shall be deemed to be the date of
the issue or sale of the shares of Common Stock deemed to have been
 
 
 

--------------------------------------------------------------------------------

 
 
issued or sold upon the declaration of such dividend or the making of such other
distribution or the date of the granting of such right of subscription or
purchase, as the case may be.
 
                        (iii)    Notwithstanding the foregoing, no adjustment
will be made under this paragraph (e) in respect of: (i) the issuance of
securities upon the exercise or conversion of any Common Stock or Common Stock
Equivalents issued by the Company on or prior to the date hereof, (ii) the grant
of options, warrants, Common Stock or other Common Stock Equivalents (but not
including any amendments to such instruments) under any duly authorized Company
stock option, restricted stock plan or stock purchase plan whether now existing
or hereafter approved by the Company and its stockholders in the future, and the
issuance of Common Stock in respect thereof, (iii) the issuance of securities in
connection with a Strategic Transaction, or (iv) the issuance of securities in a
transaction described in Section 9(a) or 9(b) (collectively, “Excluded
Issuances”). For purposes of this paragraph, a “Strategic Transaction” means a
transaction or relationship in which (1) the Company issues shares of Common
Stock to a Person that the Board of Directors of the Company determined in good
faith is, itself or through its Subsidiaries, an operating company in a business
synergistic with the business of the Company (or a shareholder thereof) and
(2) the Company expects to receive benefits in addition to the investment of
funds, but shall not include (x) a transaction in which the Company is issuing
securities primarily for the purpose of raising capital or to a Person whose
primary business is investing in securities or (y) issuances to lenders.
 
                      (iv)           NASDAQ Limitation.  Upon any adjustment to
the Exercise Price pursuant to Section 9(e)(i) above, the number of Warrant
Shares purchasable hereunder shall be adjusted by multiplying such number by a
fraction, the numerator of which shall be the Exercise Price in effect
immediately prior to such adjustment and the denominator of which shall be the
Exercise Price in effect immediately thereafter. This provision shall not
restrict the number of shares of Common Stock that a Holder may receive or
beneficially own in order to determine the amount of securities or other
consideration that such Holder may receive in the event of a transaction
contemplated by Section 9 of this Warrant.  Notwithstanding any other provisions
in this Section 9 to the contrary, if a reduction in the Exercise Price pursuant
to Section 9(e)(i) would require the Company to obtain stockholder approval of
the transactions contemplated by the Purchase Agreement pursuant to NASDAQ
Marketplace Rule 4350(i) and such stockholder approval has not been obtained,
the Exercise Price shall be reduced to the maximum extent that would not require
stockholder approval under such Rule.


(f)           Calculations. All calculations under this Section 9 shall be made
to the nearest cent or the nearest 1/100th of a share, as applicable. The number
of shares of Common Stock outstanding at any given time shall not include shares
owned or held by or for the account of the Company, and the disposition of any
such shares shall be considered an issue or sale of Common Stock.
 
(g)           Notice of Adjustments. Upon the occurrence of each adjustment
pursuant to this Section 9, the Company at its expense will, at the written
request of the Holder, promptly compute such adjustment, in good faith, in
accordance with the terms of this Warrant and prepare a certificate setting
forth such adjustment, including a statement of the adjusted Exercise Price and
adjusted number or type of Warrant Shares or other securities issuable upon
exercise of this Warrant (as applicable), describing the transactions giving
rise to such adjustments and showing in reasonable detail the facts upon which
such adjustment is based. Upon written request, the Company will promptly
deliver a copy of each such certificate to the Holder and to the Company’s
transfer agent.
 
 
 

--------------------------------------------------------------------------------

 
 
(h)           Notice of Corporate Events. If, while this Warrant is outstanding,
the Company (i) declares a dividend or any other distribution of cash,
securities or other property in respect of its Common Stock, including, without
limitation, any granting of rights or warrants to subscribe for or purchase any
capital stock of the Company or any Subsidiary, (ii) authorizes or approves,
enters into any agreement contemplating or solicits stockholder approval for any
Fundamental Transaction or (iii) authorizes the voluntary dissolution,
liquidation or winding up of the affairs of the Company, then, except if such
notice and the contents thereof shall be deemed to constitute material
non-public information, the Company shall deliver to the Holder a notice
describing the material terms and conditions of such transaction at least ten
(10) business days prior to the applicable record or effective date on which a
Person would need to hold Common Stock in order to participate in or vote with
respect to such transaction; provided, however, that the failure to deliver such
notice or any defect therein shall not affect the validity of the corporate
action required to be described in such notice.
 
10.           Payment of Exercise Price. The Holder shall pay the Exercise Price
in immediately available funds; provided, however, that if, on any Exercise Date
there is not an effective Registration Statement (as defined in that certain
Registration Rights Agreement, of even date herewith, by and among the Company
and the several purchasers signatory thereto) registering, or no current
prospectus available for, the resale of the Warrant Shares by the Holder, then
the Holder may, in its sole discretion, satisfy its obligation to pay the
Exercise Price through a “cashless exercise”, in which event the Company shall
issue to the Holder the number of Warrant Shares determined as follows:
 
X = Y [(A-B)/A]
 
where:
 
X = the number of Warrant Shares to be issued to the Holder.
 
Y = the total number of Warrant Shares with respect to which this Warrant is
being exercised.
 
A = the average of the Closing Sale Prices of a share of Common Stock (as
reported by Bloomberg Financial Markets) for the five (5) Trading Days ending on
the date immediately preceding the Exercise Date.
 
B = the Exercise Price then in effect for the applicable Warrant Shares at the
time of such exercise.
 
For purposes of this Warrant, “Closing Sale Price” means, for any security as of
any date, the last trade price for such security on the principal securities
exchange or trading market for such security, as reported by Bloomberg Financial
Markets, or, if such exchange or trading market begins to operate on an extended
hours basis and does not designate the last trade price, then the last trade
price of such security prior to 4:00 P.M., New York City time, as reported by
Bloomberg Financial Markets, or if the foregoing do not apply, the last trade
price of such security in the over-the-counter market on the electronic bulletin
board for such security as reported by Bloomberg Financial Markets, or, if no
last trade price is reported for such security by Bloomberg Financial Markets,
the average of the bid prices, or the ask prices, respectively, of any market
makers for such security as reported in the "pink sheets" by Pink Sheets
LLC.  If the Closing Sale Price cannot be calculated for a security on a
particular date on any of the foregoing bases, the Closing Sale Price of such
security on such date shall be the fair market value as
 
 
 

--------------------------------------------------------------------------------

 
 
mutually determined by the Company and the Holder.  If the Company and the
Holder are unable to agree upon the fair market value of such security, then the
Board of Directors of the Company shall use its good faith judgment to determine
the fair market value.  The Board of Directors’ determination shall be binding
upon all parties absent demonstrable error.  All such determinations shall be
appropriately adjusted for any stock dividend, stock split, stock combination or
other similar transaction during the applicable calculation period.


For purposes of Rule 144 promulgated under the Securities Act, it is intended,
understood and acknowledged that the Warrant Shares issued in a cashless
exercise transaction shall be deemed to have been acquired by the original
Holder, and the holding period for the Warrant Shares shall be deemed to have
commenced as to such original Holder, on the date this Warrant was originally
issued pursuant to the Purchase Agreement (provided that the Commission
continues to take the position that such treatment is proper at the time of such
exercise).
 
11.           Limitations on Exercise. Notwithstanding anything to the contrary
contained herein, the number of Warrant Shares that may be acquired by the
Holder upon any exercise of this Warrant (or otherwise in respect hereof) shall
be limited to the extent necessary to ensure that, following such exercise (or
other issuance), the total number of shares of Common Stock then beneficially
owned by the Holder and its Affiliates and any other Persons whose beneficial
ownership of Common Stock would be aggregated with the Holder’s for purposes of
Section 13(d) of the Exchange Act, does not exceed 4.999% of the total number of
issued and outstanding shares of Common Stock (including for such purpose the
shares of Common Stock issuable upon such exercise). For such purposes,
beneficial ownership shall be determined in accordance with Section 13(d) of the
Exchange Act and the rules and regulations promulgated thereunder. Each delivery
of an Exercise Notice by the Holder will constitute a representation by the
Holder that it has evaluated the limitation set forth in this Section 11 and
determined that issuance of the full number of Warrant Shares requested in such
Exercise Notice is permitted under this Section 11.  The Company’s obligation to
issue shares of Common Stock in excess of the limitation referred to in this
Section 11 shall be suspended (and, except as provided below, shall not
terminate or expire notwithstanding any contrary provisions hereof) until such
time, if any, as such shares of Common Stock may be issued in compliance with
such limitation; provided, that, if, as of 5:30 P.M., New York City time, on the
Expiration Date, the Company has not received written notice that the shares of
Common Stock may be issued in compliance with such limitation, the Company’s
obligation to issue such shares shall terminate.  This provision shall not
restrict the number of shares of Common Stock which a Holder may receive or
beneficially own in order to determine the amount of securities or other
consideration that such Holder may receive in the event of a Fundamental
Transaction as contemplated in Section 9 of this Warrant.  By written notice to
the Company, which will not be effective until the 61st day after such notice is
delivered to the Company, the Holder may waive the provisions of this Section 11
to change the beneficial ownership limitation to 9.99% of the number of shares
of the Common Stock outstanding immediately after giving effect to the issuance
of shares of Common Stock upon exercise of this Warrant, and the provisions of
this Section 11 shall continue to apply. Upon such a change by a Holder of the
beneficial ownership limitation from such 4.99% limitation to such 9.99%
limitation, the beneficial ownership limitation may not be further waived by
such Holder.   


12.           No Fractional Shares. No fractional Warrant Shares will be issued
in connection with any exercise of this Warrant.  In lieu of any fractional
shares that would otherwise be issuable, the number of Warrant Shares to be
issued shall be rounded down to the next whole number and the Company shall pay
the Holder in cash the fair market value (based on the Closing Sale Price) for
any such fractional shares.
 
 
 

--------------------------------------------------------------------------------

 
 
13.           Notices. Any and all notices or other communications or deliveries
hereunder (including, without limitation, any Exercise Notice) shall be in
writing and shall be deemed given and effective on the earliest of (i) the date
of transmission, if such notice or communication is delivered via facsimile at
the facsimile number specified in the Purchase Agreement prior to 5:30 P.M., New
York City time, on a Trading Day, (ii) the next Trading Day after the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number specified in the Purchase Agreement on a day that is not a
Trading Day or later than 5:30 P.M., New York City time, on any Trading Day,
(iii) the Trading Day following the date of mailing, if sent by nationally
recognized overnight courier service specifying next business day delivery, or
(iv) upon actual receipt by the party to whom such notice is required to be
given, if by hand delivery. The address and facsimile number of a party for such
notices or communications shall be as set forth in the Purchase Agreement unless
changed by such party by two (2) Trading Days’ prior notice to the other party
in accordance with this Section 13.
 
14.           Warrant Agent. The Company shall serve as warrant agent under this
Warrant. Upon thirty (30) days’ notice to the Holder, the Company may appoint a
new warrant agent. Any corporation into which the Company or any new warrant
agent may be merged or any corporation resulting from any consolidation to which
the Company or any new warrant agent shall be a party or any corporation to
which the Company or any new warrant agent transfers substantially all of its
corporate trust or shareholders services business shall be a successor warrant
agent under this Warrant without any further act. Any such successor warrant
agent shall promptly cause notice of its succession as warrant agent to be
mailed (by first class mail, postage prepaid) to the Holder at the Holder’s last
address as shown on the Warrant Register.
 
15.           Miscellaneous.
 
(a) No Rights as a Stockholder.    The Holder, solely in such Person's capacity
as a holder of this Warrant, shall not be entitled to vote or receive dividends
or be deemed the holder of share capital of the Company for any purpose, nor
shall anything contained in this Warrant be construed to confer upon the Holder,
solely in such Person's capacity as the Holder of this Warrant, any of the
rights of a stockholder of the Company or any right to vote, give or withhold
consent to any corporate action (whether any reorganization, issue of stock,
reclassification of stock, consolidation, merger, amalgamation, conveyance or
otherwise), receive notice of meetings, receive dividends or subscription
rights, or otherwise, prior to the issuance to the Holder of the Warrant Shares
which such Person is then entitled to receive upon the due exercise of this
Warrant. In addition, nothing contained in this Warrant shall be construed as
imposing any liabilities on the Holder to purchase any securities, whether such
liabilities are asserted by the Company or by creditors of the Company.
 
(b) Successors and Assigns.  Subject to the restrictions on transfer set forth
in this Warrant and in Section 4.1 of the Purchase Agreement, and compliance
with applicable securities laws, this Warrant may be assigned by the Holder.
This Warrant may not be assigned by the Company without the written consent of
the Holder except to a successor in the event of a Fundamental Transaction. This
Warrant shall be binding on and inure to the benefit of the parties hereto and
their respective successors and assigns. Subject to the preceding sentence,
nothing in this Warrant shall be construed to give to any Person other than the
Company and the Holder any legal or equitable right, remedy or cause of action
under this Warrant. This Warrant may be amended only in writing signed by the
Company and the Holder, or their successors and assigns.
 
(c) Amendment and Waiver.  Except as otherwise provided herein, the provisions
of the Warrants may be amended and the Company may take any action herein
prohibited, or omit
 
 
 

--------------------------------------------------------------------------------

 
 
to perform any act herein required to be performed by it, only if the Company
has obtained the written consent of the Holders of Warrants representing a
majority of the Warrant Shares obtainable upon exercise of the Warrants then
outstanding.
 
(d) Acceptance.  Receipt of this Warrant by the Holder shall constitute
acceptance of and agreement to all of the terms and conditions contained herein.
 
(e) Governing Law; Jurisdiction.    ALL QUESTIONS CONCERNING THE CONSTRUCTION,
VALIDITY, ENFORCEMENT AND INTERPRETATION OF THIS WARRANT SHALL BE GOVERNED BY
AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
WITHOUT REGARD TO THE PRINCIPLES OF CONFLICTS OF LAW THEREOF. EACH PARTY HEREBY
IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL
COURTS SITTING IN THE CITY OF NEW YORK, BOROUGH OF MANHATTAN, FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR WITH ANY
TRANSACTION CONTEMPLATED HEREBY OR DISCUSSED HEREIN (INCLUDING WITH RESPECT TO
THE ENFORCEMENT OF ANY OF THE TRANSACTION DOCUMENTS), AND HEREBY IRREVOCABLY
WAIVES, AND AGREES NOT TO ASSERT IN ANY SUIT, ACTION OR PROCEEDING, ANY CLAIM
THAT IT IS NOT PERSONALLY SUBJECT TO THE JURISDICTION OF ANY SUCH COURT. EACH
PARTY HEREBY IRREVOCABLY WAIVES PERSONAL SERVICE OF PROCESS AND CONSENTS TO
PROCESS BEING SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING BY MAILING A COPY
THEREOF VIA REGISTERED OR CERTIFIED MAIL OR OVERNIGHT DELIVERY (WITH EVIDENCE OF
DELIVERY) TO SUCH PARTY AT THE ADDRESS IN EFFECT FOR NOTICES TO IT UNDER THE
PURCHASE AGREEMENT AND AGREES THAT SUCH SERVICE SHALL CONSTITUTE GOOD AND
SUFFICIENT SERVICE OF PROCESS AND NOTICE THEREOF. NOTHING CONTAINED HEREIN SHALL
BE DEEMED TO LIMIT IN ANY WAY ANY RIGHT TO SERVE PROCESS IN ANY MANNER PERMITTED
BY LAW. EACH PARTY HEREBY WAIVES ALL RIGHTS TO A TRIAL BY JURY. 
 
(d)           Headings.   The headings herein are for convenience only, do not
constitute a part of this Warrant and shall not be deemed to limit or affect any
of the provisions hereof.
 
(e)           Severability.    In case any one or more of the provisions of this
Warrant shall be invalid or unenforceable in any respect, the validity and
enforceability of the remaining terms and provisions of this Warrant shall not
in any way be affected or impaired thereby, and the parties will attempt in good
faith to agree upon a valid and enforceable provision which shall be a
commercially reasonable substitute therefor, and upon so agreeing, shall
incorporate such substitute provision in this Warrant.
 
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK,
SIGNATURE PAGE FOLLOWS]
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed by
its authorized officer as of the date first indicated above.
 

     
CYTORI THERAPEUTICS, INC.
   
 
By:
 
_______________________________
Name:
   
Title:
   

 

 
 

--------------------------------------------------------------------------------

 

SCHEDULE 1


CYTORI THERAPEUTICS, INC.


FORM OF EXERCISE NOTICE


(To be executed by the Holder to purchase shares of Common Stock under the
foregoing Warrant)
 
Ladies and Gentlemen:


(1)           The undersigned is the Holder of Warrant No. __________ (the
“Warrant”) issued by Cytori Therapeutics, Inc., a Delaware corporation (the
“Company”).  Capitalized terms used herein and not otherwise defined herein have
the respective meanings set forth in the Warrant.


(2)           The undersigned hereby exercises its right to purchase __________
Warrant Shares pursuant to the Warrant.
  
(3)           The Holder intends that payment of the Exercise Price shall be
made as (check one):


  o          Cash Exercise


  o          “Cashless Exercise” under Section 10


(4)           If the Holder has elected a Cash Exercise, the Holder shall pay
the sum of $_______ in immediately available funds to the Company in accordance
with the terms of the Warrant.


(5)           Pursuant to this Exercise Notice, the Company shall deliver to the
Holder Warrant Shares determined in accordance with the terms of the Warrant.
 
(6)           By its delivery of this Exercise Notice, the undersigned
represents and warrants to the Company that in giving effect to the exercise
evidenced hereby the Holder will not beneficially own in excess of the number of
shares of Common Stock (as determined in accordance with Section 13(d) of the
Securities Exchange Act of 1934) permitted to be owned under Section 11 of the
Warrant to which this notice relates.


 
 
Dated:_______________, _____
 
Name of Holder:  ___________________________
 
By:__________________________________
 
Name: _______________________________
 
Title:  _______________________________
(Signature must conform in all respects to name of Holder as specified on the
face of the Warrant)

 
 

--------------------------------------------------------------------------------

 

SCHEDULE 2


CYTORI THERAPEUTICS, INC.


FORM OF ASSIGNMENT
 
[To be completed and signed only upon transfer of Warrant]
 
FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
                             (the “Transferee”) the right represented by the
within Warrant to purchase                  shares of Common Stock of Cytori
Therapeutics, Inc., a Delaware corporation (the “Company”) to which the within
Warrant relates and appoints                              attorney to transfer
said right on the books of the Company with full power of substitution in the
premises. In connection therewith, the undersigned represents, warrants,
covenants and agrees to and with the Company that:


(a)
the offer and sale of the Warrant contemplated hereby is being made in
compliance with Section 4(1) of the United States Securities Act of 1933, as
amended (the “Securities Act”) or another valid exemption from the registration
requirements of Section 5 of the Securities Act and in compliance with all
applicable securities laws of the states of the United States;

 
(b)
the undersigned has not offered to sell the Warrant by any form of general
solicitation or general advertising, including, but not limited to, any
advertisement, article, notice or other communication published in any
newspaper, magazine or similar media or broadcast over television or radio, and
any seminar or meeting whose attendees have been invited by any general
solicitation or general advertising;

 
(c)
the undersigned has read the Transferee’s investment letter included herewith,
and to its actual knowledge, the statements made therein are true and correct;
and

 
(d)
the undersigned understands that the Company may condition the transfer of the
Warrant contemplated hereby upon the delivery to the Company by the undersigned
or the Transferee, as the case may be, of a written opinion of counsel (which
opinion shall be in form, substance and scope customary for opinions of counsel
in comparable transactions) to the effect that such transfer may be made without
registration under the Securities Act and under applicable securities laws of
the states of the United States.

 
Dated:   _________________________,     __________________
    ___________________________________________    
(Signature must conform in all respects to name of holder as specified on the
face of the Warrant)
      ___________________________________________    
Address of Transferee
In the presence of:
          ___________________________________________  
___________________________________________    
___________________________________________




 
 

--------------------------------------------------------------------------------

 
